Name: Commission Regulation (EEC) No 186/83 of 25 January 1983 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 1 . 83 Official Journal of the European Communities No L 25/9 COMMISSION REGULATION (EEC) No 186/83 of 25 January 1983 establishing unit values for the determination of the customs value of certain perishable goods dance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simplified procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3063/82 (2), and in particular Article 1 thereof, Whereas Article 1 of that Regulation provides that the Commission shall periodically establish unit values for the products referred to in the classification in the Annex ; Whereas the result of applying the rules and criteria laid down in Regulation (EEC) No 1577/81 to the elements communicated to the Commission in accor HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 ( 1 ) of Regula ­ tion (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto . Article 2 This Regulation shall enter into force on 28 January 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 January 1983 . For the Commission Karl-Heinz NARJES Member of the Commission (') OJ No L 154, 13 . 6 . 1981 , p . 26 . (2 OJ No L 323 , 19 . 11 . 1982, p . 8 . No L 25/ 10 Official Journal of the European Communities 27. 1 . 83 ANNEX Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net Bfrs/Lfrs Dkr DM FF £ Irl Lit F1 £ 1.10 07.01-13 1 07.01-151 07.01 All New potatoes 1 388 249-53 70.90 201-12 21-29 40 711 77-71 18-53 1.12 07.01-21 1 07.01-22 I 07.01 B I Cauliflowers 1 673 300.02 85-00 240.90 25-53 49 107 93-66 21.50 1.14 07.01-23 07.01 B II White cabbages and red cabbages 590 105.89 30-00 85.02 9.01 17 332 33.05 7.58 1.16 ex 07.01-27 ex 07.01 B III Chinese cabbage 1 909 343-18 97-51 276-61 29-29 55 991 106.88 25-48 1.20 07.01-31 1 07.01-33 1 07.01 D I Cabbage lettuce 5 240 941-86 267-62 759-15 80-39 153 668 293.34 69.94 1.22 ex 07.01-36 ex 07.01 D II Endives 1 202 216-17 61-42 174.23 18.45 35 269 67-32 16.05 1.28 07.01-41 1 07.01-43 I 07.01 F I Peas 11 202 2 013.48 572-1 1 1 622.89 171-86 328 505 627.09 149.52 1.30 07.01-45 1 07.01-47 j 07.01 F II Beans (of the species Phaseolus) 6 437 1 157-08 328-77 932-62 98-76 188 782 360.37 85.92 1.32 ex 07.01-49 ex 07.01 F III Broad beans 2 631 473.05 134-41 381-28 40-37 77 180 147-33 35-12 1.40 ex 07.01-54 ex 07.01 G II Carrots 473 85.66 24-78 . 68.85 7.18 1 3 862 27.33 5-77 1.50 ex 07.01-59 ex 07.01 G IV Radishes 5 479 984.95 279-86 793-88 84.07 160 697 306.75 73-14 1.60 07.01-63 ex 07.01 H Onions (other than sets) 685 123-29 35.03 99-37 10-52 20 115 38-39 9-15 1.70 07.01-67 ex 07.01 H Garlic 7518 1 351-34 383.97 1 089.20 115.34 220 476 420.87 100.35 1.74 ex 07.01-68 ex 07.01 IJ Leeks 1 543 276-66 78-22 221-83 23-59 45 092 86.40 20-80 1.80 1.80.1 1.80.2 ex 07.01-71 ex 07.01-71 07.01 K Asparagus :  green  other 18412 21 836 3 301.88 3 915.80 935-45 1 109.37 2 651-25 3 144-20 281.07 333.33 540 444 640 929 1 030.75 1 222.40 236.64 280.63 1.90 07.01-73 07.01 L Artichokes 3 650 656-15 186-44 528-87 56.00 107 053 204.35 48.72 1.100 07.01-75 1 07.01-77 J 07.01 M Tomatoes 3 779 679-32 193.02 547-54 57-98 110 833 211-57 50.44 1.110 07.01-81 1 07.01-82 1 07.01 P I Cucumbers 4 481 805-50 228-87 649.24 68-75 131 419 250-86 59.81 1.112 07.01-85 07.01 Q II Chantarelles 31 493 5 647-55 1 600.00 4 534-71 480-74 924 379 1 763.01 404.75 1.118 07.01-91 07.01 R Fennel 1 644 295-59 83.98 238.24 25-23 48 226 92.06 21-95 1.120 07.01-93 07.01 S Sweet peppers 4 086 734-51 208.70 592.03 62-69 119 838 228-76 54.54 1.130 07.01-94 ex 07.01 T Aubergines (Solanum melongena L.) 3 261 586.26 166-58 472-53 50.04 95 649 182-58 43-53 1.140 07.01-96 ex 07.01 T Vegetable marrows (including courgettes) (Cucurbita pepo L. var. medullosa Alef.) 2617 470-55 133-70 379-27 40-16 76 771 146-55 34-94 1.150 ex 07.01-99 ex 07.01 T Celery stalks and leaves 2 645 475-59 135-13 383-33 40-59 77 594 148-12 35.31 1.160 ex 07.06-90 ex 07.06 B Sweet potatoes , fresh, whole 3 624 651-52 185.12 525-14 55-61 106 298 202.91 48-38 2.10 08.01-31 ex 08.01 B Bananas , fresh 1 812 325-71 92-55 262-53 27-80 53 141 101.44 24.18 2.20 2.30 ex 08.01-50 ex 08.01-60 ex 08.01 C ex 08.01 D Pineapples, fresh Avocados, fresh 3 567 5016 639-67 901-61 181-90 256.18 514-01 726-71 53-79 76.95 104 781 147 100 199-75 280.80 45.03 66.95 2.40 ex 08.01-99 ex 08.01 H Mangoes and guavas , fresh 9 367 1 683.79 478-43 1 357-15 143-72 274 715 524-40 125.03 2.50 2.50.1 08.02-02 08.02-06 08.02-12 08.02-16 08.02 A I Sweet oranges , fresh :  Sanguines and semi-sanguines 2 636 473-83 134-63 381.92 40-44 77 308 147-57 35-18 27. 1 . 83 Official Journal of the European Communities No L 25/ 11 Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net Bfrs/Lfrs Dkr DM FF £ Irl Lit F1 £ 2.50.2 08.02-03 08.02-07 08.02-13 08.02-17  Navels , Navelines, Navelates, Salustianas, Vernas , Valencia lates , Maltese , Shamoutis, Ovalis, Trovita and Hamlins 1 338 240.54 68.34 193.88 20.53 39 245 74-91 17.86 2.50.3 08.02-05 08.02-09 08.02-15 08.02-19  others 1 479 271-14 76.04 215-29 22.39 43 384 82.99 17.72 2.60 ex 08.02 B Mandarins including tangerines and satsumas, fresh, Clementines , wilkings and other similar citrus hybrids, fresh : 2.60.1 08.02-29  Monreales and satsumas 1 422 255.60 72-62 206.01 21.81 41 702 79.60 18.98 2.60.2 08.02-31\\  Mandarins and wilkings 1 395 253.38 72.96 202.89 21.20 40 696 80.30 17.02 2.60.3 08.02-32li  Clementines 2 861 514-30 146-13 414-53 43.89 83 910 16017 38-19 2.60.4 08.02-34 1 08.02-37 [  Tangerines and others 3 889 699-08 198-63 563-46 59-67 114 057 217-72 51.91 2.70 ex 08.02-50 ex 08.02 C Lemons, fresh 1 319 237-23 67-40 191.21 20-24 38 706 73-88 17-61 2.80 ex 08.02 D Grapefruit, fresh : 2.80.1 ex 08.02-70li  white 1 377 247-52 70.33 199.50 21.12 40 384 77.08 18.38 2.80.2 ex 08.02-70  pink 2 533 455-31 129.37 366.98 38.86 74 285 141.80 33.81 2.90 08.04-11 08.04-19 08.04-23 08.04 A I Table grapes 5 006 899.80 255-67 725-25 76.80 146 804 280.23 66.81 2.95 08.05-50 08.05 C Chestnuts 4 338 777-61 219-85 623.50 66.30 126 740 242.85 58.48 2.100 08.06-13 08.06-15 08.06-17 08.06 A II Apples 1 880 337-99 96.03 272-43 28-85 55 145 105-26 25-09 2.110 08.06-33 08.06-35 08.06-37 08.06-38 08.06 B II Pears 1 264 226.74 64.23 182.06 19.30 37 113 70.78 16.25 2.115 08.06-50 08.06 C Quinces 2 073 371-59 105-06 297-95 31.68 60 565 116.05 27-95 2.120 08.07-10 08.07 A Apricots 5 052 908-15 258-04 731-98 77-51 148 167 282.84 67-43 2.130 ex 08.07-32 ex 08.07 B Peaches 7 366 1 324.14 376-24 1 067-28 113.02 216 038 412.39 98.33 2.140 ex 08.07-32 ex 08.07 B Nectarines 10 389 1 867.45 530-62 1 505-19 159.39 304 680 581.61 138.67 2.150 08.07-51 1 08.07-55 | 08.07 C Cherries 4 191 758.00 219-63 608.53 63-82 123 559 242.40 51-24 2.160 08.07-71 1 08.07-75 I 08.07 D Plums 4 751 854-06 242-67 688.38 72-89 139 342 265-99 63-42 2.170 08.08-11 I 08.08-15 1 08.08 A Strawberries 19 364 3 480-63 988-99 2 805.43 297.09 567 873 1 084.02 258-46 2.175 08.08-35 08.08 C Fruit of the species Vaccinium myrtillus 8 857 1 588-37 450-00 1 275-38 135-20 259 981 495-84 113-83 2.180 08.09-11 ex 08.09 Water melons 2 197 395.06 112.25 318-42 33.72 64 455 123.03 29-33 2.190 08.09-19 ex 08.09 Melons (other than water melons) 5 388 968.52 275-19 780.63 82-66 158 016 301.64 71.92 2.195 ex 08.09-90 ex 08.09 Pomegranates 2419 433.69 122-61 347-73 36-97 70 685 135-44 32-62 2.200 ex 08.09-90 ex 08.09 Kiwis 11 262 2 024-41 575-22 1 631.70 172-79 330 288 630-49 150.33 2.205 ex 08.09-90 ex 08.09 Medlars 4312 773-39 219-10 621.00 65-83 126 587 241-43 55-42